Morrill, O. J.
—Suit was instituted by one Stevens against Bremond, in 1860, on a draft indorsed in blank, the said Stevens being the holder and said Bremond the acceptor. In 1861 Stevens died, and nothing appears to have been done in the cause till 1866, when the widow of said Stevens appeared in court and suggested the death of the original plaintiff", and requested permission to prosecute as survivor. It also seems that defendant, Manley, appeared in court and claimed to be the owner of the di’aft upon which suit was founded. Their respective claims were adjudicated upon, and the court decided in favor of Manley as to the ownership. Manley from that time prosecuted the suit in his own name and obtained a judgment, and Bremond brings a writ of error, and assigns as error—
1. That the suit, having been brought in the name of Stevens and he being dead, could not progress except in the name of his legal representative.
2. That Manley has no right to prosecute as intervenor.
As the draft does not disclose who is the owner of the same, being indorsed in blank, it was right and proper for any party to intervene and establish his ownership thereof.
There being no statement of facts in the case, we cannot say that the judge erred in his decision as to the proper owner of the draft; and, besides, the parties to this controversy are not before this court. Mrs. Stevens does not appeal from the decision, and it cannot affect the rights of Bremond, whose only defense was payment to a previous *10holder, and concerning which there is no statement of facts.
There is no error in the judgment, and the same is
Affirmed.